Case 2:20-cv-00276-JES-MRM Document 59 Filed 06/09/21 Page 1 of 7 PageID 672



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

METROPOLITAN LIFE INSURANCE
COMPANY,

           Plaintiff,

v.                                 Case No:   2:20-cv-276-JES-MRM

FRED A. LIEBOWITZ,

           Defendant.



                            OPINION AND ORDER

      This matter comes before the Court on review of defendant’s

Motion for Judgment on the Pleadings (Doc. #55) filed on May 14,

2021.   Plaintiff filed an Opposition (Doc. #57) on May 28, 2021.

For the reasons set forth below, the motion is denied.

                                    I.

      The Court previously described the factual and procedural

history of this case as follows:

           Plaintiff Metropolitan Life Insurance Company
      (plaintiff or MetLife) initiated this matter by filing
      a one-count Complaint against defendant Fred A.
      Liebowitz (defendant or Dr. Liebowitz). (Doc. #1.) The
      Complaint alleges that Dr. Liebowitz is a pain
      management physician who filed an application with
      MetLife for a disability insurance policy in January
      2015. (Id. ¶ 5.) MetLife approved Dr. Liebowitz for
      coverage and issued him a disability policy (the
      Policy). (Id. ¶ 6.)

           The Complaint alleges that in December 2018 Dr.
      Liebowitz submitted a claim under the Policy for an ankle
      injury. (Id. ¶ 15.) During its investigation of this
Case 2:20-cv-00276-JES-MRM Document 59 Filed 06/09/21 Page 2 of 7 PageID 673



      claim, MetLife discovered what it believes to be false
      information or omissions in the application filed by Dr.
      Liebowitz regarding his financial, occupational, and
      professional status. (Id. ¶¶ 10-12, 15.) Specifically,
      the Complaint alleges Dr. Liebowitz failed to advise
      MetLife that he was the subject of multiple Florida
      Department of Health (DOH) investigations for improperly
      prescribing narcotics to patients. (Id. ¶ 12.) These
      investigations would subsequently lead to the DOH
      issuing a reprimand against Dr. Liebowitz’s license,
      imposing a fine and costs, and restricting Dr. Liebowitz
      from prescribing controlled substances. (Id. ¶ 14.)

           In response to learning these facts, MetLife
      returned all premiums paid by Dr. Liebowitz with respect
      to the Policy, with interest. (Id. ¶ 22.) Dr. Liebowitz
      rejected the tendered refund. (Id.)

           The Complaint seeks “rescission of the Policy
      pursuant to Fla. Stat. § 627.409 and Florida law.” (Id.
      ¶ 9.)      According to the Complaint, MetLife (1)
      justifiably relied on Dr. Liebowitz’s fraudulent
      misrepresentations and omission of material facts in the
      application, and (2) would not have issued the Policy
      had it known the true facts.     (Id. ¶¶ 17, 18.)     The
      Complaint asserts the Policy “is void ab initio under
      Florida common law and pursuant to Fla. Stat. § 627.409.”
      (Id. ¶ 19.)      Federal jurisdiction is premised on
      diversity of citizenship pursuant to 28 U.S.C. § 1332.
      (Id. ¶ 1.)

            Dr. Liebowitz filed a Second Amended Answer,
      Affirmative Defenses and Counterclaim. (Doc. #32). Dr.
      Liebowitz’s two-count Counterclaim seeks declaratory
      relief as to whether, among other things, MetLife had
      the right to unilaterally rescind the Policy and whether
      MetLife must honor the Policy by payment of disability
      benefits.    (Id. ¶¶ 1, 27.)     Dr. Liebowitz seeks a
      declaration that “the disability policy issued to [him]
      by MetLife to be in full force and effect.” (Id. at ¶
      27.)[ 1]



      1Dr. Liebowitz has since filed a Third Amended Answer,
Affirmative Defenses, and Counterclaim (Doc. #58), but the
differences between second and third versions are negligible.



                                     2
Case 2:20-cv-00276-JES-MRM Document 59 Filed 06/09/21 Page 3 of 7 PageID 674



(Doc. #54, pp. 1-3 (footnote omitted)).

       Dr. Liebowitz previously filed a motion to dismiss for lack

of subject matter jurisdiction.            (Doc. #38.)   Dr. Liebowitz argued

that because MetLife had previously unilaterally rescinded the

Policy, the Court lacked subject matter jurisdiction over the

Complaint’s rescission claim.         (Id. pp. 3-10.)        The Court rejected

the argument, finding that under Florida law “MetLife must allege

that it rescinded the Policy to state a rescission claim.”                   (Doc.

#54, p. 7.)

       Dr. Liebowitz has now filed the motion for judgment on the

pleadings currently before the Court.              (Doc. #55.)        In it, Dr.

Liebowitz    argues      that   the   Complaint     fails    to     make   factual

allegations necessary to plead a recission claim, and therefore

the Complaint is fatally defective.               (Id. p. 4.)        Because the

pleadings are closed, Dr. Liebowitz requests the Court enter

judgment in his favor on MetLife’s rescission claim.                 (Id. p. 5.)

                                       II.

     A. Legal Standard

       The Federal Rules of Civil Procedure provide that “[a]fter

the pleadings are closed-but early enough not to delay trial-a

party may move for judgment on the pleadings.”                 Fed. R. Civ. P.

12(c).    “Judgment on the pleadings is appropriate when there are

no    material   facts    in    dispute,    and   judgment    may    be    rendered

by considering the substance of the pleadings and any judicially



                                        3
Case 2:20-cv-00276-JES-MRM Document 59 Filed 06/09/21 Page 4 of 7 PageID 675



noticed facts.”    Hawthorne v. Mac Adjustment, Inc., 140 F.3d 1367,

1370 (11th Cir. 1998) (citations omitted). When reviewing a motion

for judgment on the pleadings, the court must view the facts in a

light most favorable to the nonmoving party.          Id.   A judgment on

the pleadings can be granted only if the nonmoving party can prove

no set of facts which would allow it to prevail.            Palmer & Cay,

Inc. v. Marsh & McLennan Cos., Inc., 404 F.3d 1297, 1303 (11th

Cir. 2005) (citations omitted).

   B. Analysis

      Under Florida law, a plaintiff must adequately plead six facts

in order to state a cause of action for recission of a contract:

      (1) [t]he character or relationship of the parties; (2)
      [t]he making of the contract; (3) [t]he existence of
      fraud,    mutual   mistake,    false    representations,
      impossibility of performance, or other ground for
      rescission or cancellation; (4) [t]hat the party seeking
      rescission has rescinded the contract and notified the
      other party to the contract of such rescission; (5) [i]f
      the moving party has received benefits from the
      contract, he should further allege an offer to restore
      these benefits to the party furnishing them, if
      restoration is possible; [and] (6) [l]astly, that the
      moving party has no adequate remedy at law.

Barber v. Am.’s Wholesale Lender, 542 F. App’x 832, 836 (11th Cir.

2013) (quoting Billian v. Mobile Corp., 710 So.2d 984, 991 (Fla.

4th DCA 1998)).    The Florida Supreme Court has further stated that

a party seeking recission must

      allege facts which show that upon discovery of              the
      mistake he, with reasonable promptness, denied              the
      contract as binding upon him and that thereafter he         was
      consistent in his course of disavowal of it. For            if,



                                     4
Case 2:20-cv-00276-JES-MRM Document 59 Filed 06/09/21 Page 5 of 7 PageID 676



       after acquiring knowledge of the mistake, he either
       remains silent when he should speak or in any manner
       recognizes the contract as binding upon him, ratifies or
       accepts the benefits thereof, he will be held to have
       waived his right to rescind.

Rood Co. v. Bd. of Pub. Instruction of Dade Cty., 102 So. 2d 139,

141 (Fla. 1958).

       In his motion, Dr. Liebowitz argues that the Complaint fails

to allege MetLife (1) rescinded the Policy and (2) did so promptly

after discovery of the grounds justifying rescission.           (Doc. #55,

p. 4.)     Dr. Liebowitz argues this failure renders the Complaint

fatally deficient and justifies judgment in his favor.            (Id. pp.

4-5.)    The Court disagrees.

       While Dr. Liebowitz is correct that the Complaint does not

specifically allege MetLife rescinded the policy promptly after

discovery of Dr. Liebowitz’s alleged misrepresentations, that is

the inference when viewing the allegations in the light most

favorable to MetLife.     Hawthorne, 140 F.3d at 1370.      The Complaint

alleges    MetLife   discovered   Dr.    Liebowitz’s   misrepresentations

while investigating his disability claim, and that prior to filing

the Complaint it tendered a check to Dr. Liebowitz refunding all

premiums he had paid with respect to the Policy.         (Doc. #1, ¶¶ 15,

22.)     It also alleges MetLife performed all conditions precedent

to filing suit.      (Id. ¶ 8); see also Fed. R. Civ. P. 9(c) (“In

pleading conditions precedent, it suffices to allege generally

that all conditions precedent have occurred or been performed.”).



                                     5
Case 2:20-cv-00276-JES-MRM Document 59 Filed 06/09/21 Page 6 of 7 PageID 677



The Court finds such allegations sufficient to infer MetLife

rescinded the policy promptly after discovery of Dr. Liebowitz’s

misrepresentations,     and   therefore    the   Complaint   sufficiently

alleges facts to state a claim for rescission.        See Lake v. Howell,

2014 WL 12695693, *4 (N.D. Ga. June 16, 2014) (recognizing that

“technically” defendant may be correct that plaintiff failed to

allege specific facts, but nonetheless denying motion for judgment

on the pleadings because of the reasonable inferences arising from

the complaint’s allegations). 2

      Accordingly, it is now

      ORDERED:

      Defendant’s Motion for Judgment on the Pleadings (Doc. #55)

is DENIED.




      It is worth noting that there is no dispute among the parties
      2

that MetLife rescinded the Policy prior to filing the Complaint.
Not only does Dr. Liebowitz admit MetLife attempted to refund the
premiums,   he    has   filed   counterclaims    challenging    the
appropriateness of MetLife’s unilateral rescission.      (Doc. #58,
pp. 4, 12-30.) Dr. Liebowitz has also provided the Court with a
copy of the letter MetLife sent informing him the Policy was
rescinded. (Doc. #38-1, pp. 12-14.) The letter indicates MetLife
confirmed the DOH investigations in June 2019 and rescinded the
Policy in December 2019.       (Id. pp. 12-13.)       Whether this
constitutes “reasonable promptness” is a question of fact beyond
the scope of a motion for judgment on the pleadings.         See E.
Portland Cement Corp. v. F.L. Smidth Inc., 2009 WL 3010820, *5
(M.D. Fla. Sept. 16, 2009) (noting that whether “notice was given
with reasonable promptness is generally a question of fact”);
Orlando Nightclub Enters., Inc. v. James River Ins. Co., 2007 WL
4247875, *5 (M.D. Fla. Nov. 30, 2007) (noting that judgment on the
pleadings would be inappropriate because of a question of fact).



                                     6
Case 2:20-cv-00276-JES-MRM Document 59 Filed 06/09/21 Page 7 of 7 PageID 678



      DONE AND ORDERED at Fort Myers, Florida, this          9th    day of

June, 2021.




Copies:
Parties of record




                                     7
